64 So. 2d 121 (1953)
W. E. HOLLOWAY
v.
STATE.
2 Div. 321.
Supreme Court of Alabama.
March 26, 1953.
Si Garrett, Atty. Gen., and Wm. H. Sanders, Asst. Atty. Gen., for the petition.
Archie I. Grubb, Eufaula and J. Massey Edgar and Zack Rogers, Jr., Butler, opposed.
GOODWYN, Justice.
Petition of the State, by its Attorney General, for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Holloway v. State, 64 So. 2d 115.
Writ denied.
LAWSON, STAKELY and MERRILL, JJ., concur.